DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed September 30, 2021.
REASONS FOR ALLOWANCE
2.	Claims 10-23 are allowable over the references of record for at least the following reasons: 
	Claim 18: in response to determining that a maximum flow rate of the high-pressure pump is less than a total injection quantity, control the at least one injection valve dependent on the efficiency characteristic such that a respective injection quantity to be metered of the at least one injection valve is limited to the respective maximum injection quantity.  
	The closest prior art is the Eser reference.  The Eser reference fails to disclose all of the features of the amended independent claim.  Furthermore, there is no suggestion or teaching in any of the references of record to in response to determining that a maximum flow rate of the high-pressure pump is less than a total injection quantity, control the at least one injection valve dependent on the efficiency characteristic.  Accordingly, there is allowable subject matter.  
	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747